DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim Rejections - 35 USC § 102
Claim(s) 11 and 21 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yu et al, US Pub. 2012/0089766.
Yu et al disclose a non-volatile memory storage apparatus controller and data storing method comprising: a multimedia card (100; 1314) having a substrate (implicit); a main control chip (104); a memory chip (106); and interface contacts (102) that are disposed on the substrate (implicit; cf fig. 2), the interface contacts (102) comprises a power contact (cf [0044]), configured to receive a first voltage (cf [0044]: input voltage); and a transformer circuit (110) is further disposed on the substrate (implicit; cf fig. 2), and the transformer circuit (110) is configured to convert the first voltage into a second voltage, to provide two power supplies with the first voltage and the second voltage for the main control chip (104) and the memory chip (106). (See Fig. 2; par. 0038-0042).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 2-20 and 22-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yu et al. The teachings of Yu et al have discussed above.
Regarding claims 12-13 and 22-23, with respect to the specific operating voltage, such limitation is a matter of engineering choice for meeting customer requirements, wherein the interface contact having a ground contact, clock contact, command, and four data contacts, these contact points are common in an electrical contact interface and having four data contact point is just for meeting specific customer requirements. There are no additional technical requirements in order to arrive at such contact interface. Therefore, it would have been an obvious extension as taught by the prior art.
Regarding claims 15-20 and 24-30, with respect to the physical design, including shape, thickness, position of each contact element, the number of contacts, the length of the interface and its elements, such limitations are just merely design choices for meeting specific customer requirements which therefore, obvious. Such specific design would have an obvious extension as taught by the prior art, no additional technical requirements are needed.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2016/0217455 (Hosny et al) teach a payment card for multiple accounts. US 2007/0164119 (Liu et al) disclose an electronic business card and data transceiver.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL ST CYR whose telephone number is (571)272-2407. The examiner can normally be reached M to F 8:00-8:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael G Lee can be reached on 571-272-2398. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DANIEL ST CYR
Primary Examiner
Art Unit 2876



/DANIEL ST CYR/            Primary Examiner, Art Unit 2876